DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-4 and 7-9 in the reply filed on 11/10/2021 is acknowledged.  Withdrawal of Claims 5-6, in the reply filed by the Applicant on 11/10/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-145727, filed on 07/27/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 07/26/2018, 12/20/2019, and 08/21/2020 were considered by the examiner. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1, 4, and 7-8, the phrases “main surface”, “plating films…provided on the one main surface of the resin layer to respectively surround the plurality of exposure surface”, and “a main surface, on the side of the first electroless plating films, of the second electroless plating film forms concave portions, respectively, along surfaces of the first electroless plating films” render the claim indefinite.  In particular, it is unclear as to what surfaces of the resin layer constitute a “main surface” and “other main surface” and what does not; additionally, it is unclear as to how the electroless plating films are provided to surround the plurality of exposure surfaces of the particles in terms of structurally and layer arrangement; for example, whether or not the electroless films are contacting the exposure surfaces of the particles or not.  Furthermore, it is unclear as to what structure constitutes a second electroless plating film that forms concave portions along surfaces of the first electroless plating films, particularly given that the second film is provided to cover the first film; for example, whether or not the second 
	For purposes of Office examination, the Examiner is interpreting the phrases to mean that the main surface is any surface of the films.  However, the Examiner is unable to apply prior art to the other aforementioned claims due to lack of clarity.

	In regards to Claims 2-3, the phrases “average value of respective longest diameters of the first electroless plating films” and “viewed from a planar view from the side of the electroless plating film” render the claim indefinite.  Firstly, it is unclear as to how the films can have diameters and what the “average value of respective longest diameters” measures in terms of the structure of the films.  Secondly, it is unclear as to what viewpoint corresponds to a “planar view from the side of the electroless plating film” in terms of the plane being viewed from, and which side of the plating film.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrases render the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrases.

	In regards to Claims 4 and 9, the phrase “a main surface, on the opposite side to the first electroless plating films, of the second electroless plating is a rough surface” renders the claims indefinite.  Given that the second electroless plating is covering the first electroless plating films as claimed, it is unclear as to what main surface corresponds to being on the opposite side to the 
	For purposes of Office examination, the Examiner is interpreting the limitation to mean that a surface of the second electroless plating film has a roughness.

In addition to the rejections set forth above, Claims 2-4 and 8 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. CN 101578392 (Ashizawa).
In regards to Claim 1, Ashizawa teaches a plated product, formed by a forming a coating film layer containing conductive polymer particles and a binder on the surface of a substrate, and then forming the coating film layer by an electroless plating method, wherein some of the conductive polymer particles are present in the upper half of the coating film layer (¶15), wherein the substrate may include liquid crystal polymer, glass, amongst others (¶44), wherein the conductive polymer particles may be polypyrrole (¶¶19, 20), wherein the polypyrrole particles during production are in a dispersion liquid (¶73), wherein the polypyrrole particle are 

In regards to Claim 4, although Ashizawa does not explicitly teach the roughness of the second electroless plating film, one of ordinary skill in the art would expect the surface of the second electroless plating film to have a roughness, as interpreted per the §112(b) rejections above – corresponding to the limitations of instant Claim 4.

In regards to Claims 7 and 8, Ashizawa teaches a plated product, formed by a forming a coating film layer containing conductive polymer particles and a binder on the surface of a substrate, and then forming the coating film layer by an electroless plating method, wherein some of the conductive polymer particles are present in the upper half of the coating film layer (¶15), wherein the substrate may include liquid crystal polymer, glass, amongst others (¶44), wherein the conductive polymer particles may be polypyrrole (¶¶19, 20), wherein the polypyrrole particles during production are in a dispersion liquid (¶73), wherein the polypyrrole particle are scattered on the resin layer (Figure 1) – corresponding to a material comprising a resin layer comprising a binder and plurality of polypyrrole particles, at least some of the plurality of particles respectively have exposure surfaces exposed from one main surface of the resin layer, and the plurality of exposure surfaces scattered on the one main surface of the resin layer, a transparent base material provided on the side of the other main surface of the resin layer (instant Claims 7-8).  Ashizawa also teaches that the electroless plating forms a metal plated coating on the layer, wherein the thickness of the metal plating film is 100-3000 nm, wherein no limitations of metals are used for the electroless plating but may include copper, gold, silver, nickel, chromium, etc. (¶71).  Given that the thickness of the electroplated layer as taught by Ashizawa, one of ordinary skill in the art would recognize that the electroplated layer of Ashizawa can be interpreted as multiple layers of atom-thick electroplated layers; furthermore, that subsequent second and consequent layers of the metal film during the electroless plating process would form small gaps between the atomic layers to be construed as concave on the first electroless film – corresponding to an electroless plating film provided on the side of the one main surface of the resin layer and comprising first electroless plating films and a second 
Although Ashizawa does not explicitly teach a metal mesh, given that Ashizawa teaches that the substrate is not limited (¶63), and that the shape of the base material is not limited, as a resin molded product where a resin is molded by injection molding or the like (¶44), such that by forming the plated article of the present invention, it can be provided in pattern shape on a film that can be a finished circuit (¶44).  One of ordinary skill in the art would expect, especially given that Ashizawa teaches that the conductive particles present in the upper half of the resin layer can further improve the adhesion of the metal plating film, such that a uniform film surface without exposed portions can be formed (¶14), that the shape of the overlying electroless layer overlays and corresponds to the underlying resin layer.  Given that that a pattern shape can be utilized with a molded resin with no limitations on shape, one of ordinary skill in the art would find it obvious to utilize a mesh shape for the underlying resin layer for a circuit as taught by Ashizawa (¶44) – corresponding to an overlying metal electroless layer adhered to the surface of the mesh-shaped resin layer, corresponding to a metal mesh, and electroless plating film provided to form a mesh-shaped pattern on one side of the resin layer and comprising first electroless plating films and a second electroless plating film (instant Claims 7) and a resin layer provided to form a mesh-shaped pattern, an electroless plating film provided along the mesh-shaped pattern of the resin layer while covering the resin layer (instant Claim 8), 

In regards to Claim 9, although Ashizawa does not explicitly teach the roughness of the second electroless plating film, one of ordinary skill in the art would expect the surface of the .  

Claims 7-9, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. CN 101578392 (Ashizawa) in view of Japanese Patent Application Publication No. JP 2014/150118 (Hagiwara).
 In regards to Claims 7-9, Ashizawa teaches a plated product, formed by a forming a coating film layer containing conductive polymer particles and a binder on the surface of a substrate, and then forming the coating film layer by an electroless plating method, wherein some of the conductive polymer particles are present in the upper half of the coating film layer (¶15), wherein the substrate may include liquid crystal polymer, glass, amongst others (¶44), wherein the conductive polymer particles may be polypyrrole (¶¶19, 20), wherein the polypyrrole particles during production are in a dispersion liquid (¶73), wherein the polypyrrole particle are scattered on the resin layer (Figure 1) – corresponding to a material comprising a resin layer comprising a binder and plurality of polypyrrole particles, at least some of the plurality of particles respectively have exposure surfaces exposed from one main surface of the resin layer, and the plurality of exposure surfaces scattered on the one main surface of the resin layer, a transparent base material provided on the side of the other main surface of the resin layer (instant Claims 7-8).  Ashizawa also teaches that the electroless plating forms a metal plated coating on the layer, wherein the thickness of the metal plating film is 100-3000 nm, wherein no limitations of metals are used for the electroless plating but may include copper, gold, silver, nickel, chromium, etc. (¶71).  Given that the thickness of the electroplated layer as taught by Ashizawa, one of ordinary skill in the art would recognize that the electroplated layer of 
Ashizawa teaches that the substrate is not limited (¶63), and that the shape of the base material is not limited, as a resin molded product where a resin is molded by injection molding or the like (¶44), such that by forming the plated article of the present invention, it can be provided in pattern shape on a film that can be a finished circuit (¶44).  However, Ashizawa does not explicitly teach a metal mesh, and electroless plating film provided to form a mesh-shaped pattern on one side of the resin layer and comprising first electroless plating films and a second electroless plating film (instant Claims 7) and a resin layer provided to form a mesh-shaped pattern, an electroless plating film provided along the mesh-shaped pattern of the resin layer while covering the resin layer (instant Claim 8).
In the same field of circuits formed on transparent base materials,  Hagiwara teaches an electrode film including a metal mesh comprising a copper layer (Abstract), wherein the metal mesh has the advantages of reduced cost and resistance (¶4), as well as comparatively high reflectance (¶5) – corresponding to a metal mesh (instant Claims 7-8).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the metal mesh shape as taught by Hagiwara for a circuit, as the 

In regards to Claim 9, although Ashizawa in view of Hagiwara does not explicitly teach the roughness of the second electroless plating film, one of ordinary skill in the art would expect the surface of the second electroless plating film to have a roughness, as interpreted per the §112(b) rejections above – corresponding to the limitations of instant Claim 9.  

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2018/0030600 (Okada) teaches a method for forming a metal layer with selectively high adhesion on a desired section(s) on a non-conductive substrate without etching a surface of the non-conductive substrate is disclosed, wherein the method involves applying a specific photosensitive resin composition onto a non-conductive substrate to form a resin layer in a desired section(s) of the non-conductive substrate by exposure and development (Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784